DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 2011/0173397), hereinafter Boyle in view of Chen et al. (US 2009/0199190), hereinafter Chen.
Regarding claims 1, 13, and 17, taking claim 13 as exemplary, Boyle teaches a system comprising: 
a processor (Boyle, [0038], processor core); and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor (Boyle, [0087]), are configured to cause the processor to: 
identify a first prefetch stream (Boyle, [0040], an entry of the PFD 240 includes … a stream ID (Identification) of the stream), wherein the first prefetch stream is identified in a prefetch request queue (PRQ) (Boyle, [0039], prefetch directory (PFD) 240; [0038], These tables 240, 225 and 230 may be implemented as any data structure including, but is not limited to, an array, buffer, list, queue, vector, etc), and wherein the first prefetch stream includes a first prefetch depth (Boyle, [0040], an entry of the PFD 240 includes … a prefetching depth (DEPTH) of a stream); 
determine a number of inflight prefetches (Boyle, [0040], The data valid bit indicates whether the stream prefetch engine 200 has received data corresponding to a AVALID bit from a memory device 220. In other words, DVALID bit is set to low (“0”) to indicate pending data, i.e., the data that has been requested to the memory device 220 but has not been received by the prefetch unit 215; [0041]; [0046], The DFC table 225 is sized to match a total number of outstanding load requests); 
compare, a number of prefetch machines against the number of inflight prefetches, wherein each of the prefetch machines is configured to monitor one prefetch request (Boyle, [0046]; [0071]); and 
adjust, in response to the comparing, the first prefetch depth of the first prefetch stream (Boyle, [0035], a stream may increase its prefetching depth in response to a prefetch to a demand fetch conversion event that is an indicative of bandwidth starvation; [0077], the stream prefetch engine 200 increments the prefetching depth of the stream associated with the load request when there is no valid cache line data present in the PDA 235 corresponding to the valid memory address in the PFD (due to the data being in flight from the cache memory);  [0081],  adaptively adjusting prefetching depth per a stream ).  
Boyle teaches adjusting the first prefetch depth of the first prefetch stream, nevertheless, Boyle does not explicitly teach compare, a number of prefetch machines against the number of inflight prefetches; and adjust, in response to the comparing, the first prefetch depth of the first prefetch stream, as claimed.
However, Boyle in view of Chen teaches compare, a number of prefetch machines against the number of inflight prefetches (Chen, [0046], the resource(s) being monitored include (a) the number of free prefetch machines available and (b) the number of outstanding requests in the system. When the prefetch engine 120 receives a signal indicating a change in the system load, the prefetch engine changes the system load indicator accordingly (block 328). The prefetch engine 120 then feeds the system load indicator value to a compare logic (within throttling logic 207) that evaluates when (or how much) to throttle the prefetch engine's issuing of prefetch requests), wherein each of the prefetch machines is configured to monitor one prefetch request (Chen, 0040], Among the resources that are monitored are prefetch machines 250 … Prefetch machines 250 actually perform the prefetch operations in the memory subsystem and are individually allocated to complete an issued prefetch); and 
adjust, in response to the comparing, the first prefetch depth of the first prefetch stream (Boyle, [0035], a stream may increase its prefetching depth in response to a prefetch to a demand fetch conversion event that is an indicative of bandwidth starvation; [0059], For example, although the stream prefetch engine 200 prefetches data or instructions, the stream may face demand fetch conversions because the stream prefetch engine 200 fails to prefetch enough data or instructions ahead. Then, the stream prefetch engine 200 increases the prefetching depth of the stream to fetch data or instruction further ahead for the stream; Chen, [0043]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Chen to compare number of free prefetch machines available and number of outstanding requests in the system to determine if there is a change in system load that requires the stream prefetch engine 200 (in Boyles) to increase/decrease prefetching depth for a stream dynamically. A person of ordinary skill in the art would have been motivated to combine the teachings of Boyle and Chen because it improves efficiency of the system disclosed in Boyle by controlling prefetch rate based on a current usage level of resources relevant to completing prefetches (Chen, [0046]).

Regarding claim 2, the combination of Boyle and Chen teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the method of claim 1, wherein: determining the number of inflight prefetches comprises monitoring each of the prefetch machines (Boyle, [0047]); and each of the prefetch machines that is monitoring a prefetch request is counted as a prefetch inflight (Boyle, [0041], a load request to that address may either … or may be serviced as a demand fetch conversion (i.e., obtaining the data from a memory device) with the load request placed in the DFC table 225 when the data is still in flight from the memory device (DVALID=0); Note – therefore, the number of entries in DFC table represents the number of inflight prefetches).  
Regarding claims 4, 14, and 18, taking claim 4 as exemplary, the combination of Boyle and Chen teaches all the features with respect to claim 13 as outlined above. The combination of Boyle further teaches the system of claim 13, wherein the program instructions are further configured to cause the processor to perform operations further comprising: selecting the first stream; determining the first stream is valid (Boyle, [0066], invalidated stream IDs return their depths to this free depth register; Note – the system needs to determine if a stream is valid/invalid when the system decides whether to return its depth to the free depth counter); determining the first stream is active (Boyle, [0037]; [0038]); and counting, in response to determining the first stream is valid and active (Boyle, [0040], [0041]; Chen, [0059], prefetch engine 120 activates the stream for prefetch scheduling … the prefetch engine  the depth of the first stream as the number of inflight prefetches (Chen, [0046]).  
Claims 4 and 18 have similar limitations as claim 13 and they are rejected for the similar reasons.
Regarding claim 5, the combination of Boyle and Chen teaches all the features with respect to claim 4 as outlined above. The combination of Bolye further teaches the computer-implemented method of claim 4, further comprising: selecting a subsequent stream; determining the subsequent stream is valid (Boyle, [0066]; [0076],  At step 165, the stream prefetch engine receives a new load request issued from a processor core; Fig.1); determining the subsequent stream is active (Boyle, [0037]; [0038]); and adding, in response to determining the subsequent stream is valid and active, the first prefetch depth of the subsequent stream to the depth of the first stream (Boyle, [0032], A sum of all prefetch depths of all streams; [0060]), thereby producing added numbers (Boyle, [0060]); and updating the number of inflight prefetches to the added numbers (Chen, [0046], the number of outstanding requests in the system.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Chen to update the number of incomplete requests such as the in-flight requests listed in the DFC table (in Boyle). Doing so provides resources usage information to the system disclosed in Boyle. A person of ordinary skill in the art would have been motivated to combine the teachings of Boyle and Chen because it improves 
Regarding claim 7, the combination of Boyle and Chen teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the computer-implemented method of claim 1, wherein each of the prefetch machines is part of a lowest level cache (Boyle, [0070], [0071]; Note – L2 is considered as a lower level cache), and wherein there are at least two levels of cache (Boyle, [0039], L2 (Level two) cache lines and/or L1 (Level one) cache lines).  
Regarding claim 8, the combination of Boyle and Chen teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the computer-implemented method of claim 1, wherein the adjusting includes increasing the first prefetch depth (Boyle, [0071], At step 120, the stream prefetch engine 200 increments a prefetching depth of a first stream that the first memory address belongs to).  
Regarding claims 9, 15, and 19, taking claim 15 as exemplary, the combination of Boyles and Chen teaches all the features with respect to claim 13 as outlined above. The combination of Boyle further teaches the system of claim 13, wherein the adjusting includes decreasing the first prefetch depth (Boyle, [0066], prefetch unit 215 decreases a prefetching depth of a stream).  
Claims 9 and 19 have similar limitations as claim 15 and they are rejected for the similar reasons.
Regarding claims 10, 16, and 20, taking claim 16 as exemplary, the combination of Boyle and Chen teaches all the features with respect to claim 14 as the system of claim 14, wherein the program instructions are further configured to cause the processor to perform the method, the method further comprising: preventing, in response to the comparing, an increase in a second depth of a second prefetch stream (Boyle, [0032]).
  Claims 10 and 20 have similar limitations as claim 16 and they are rejected for the similar reasons.
Regarding claim 11, the combination of Boyle and Chen teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the computer-implemented method of claim 1, further comprising:   adjusting, in response to the comparing, a second prefetch depth, wherein the second prefetch depth is associated with a second prefetch stream (Boyle, [0071], While incrementing the prefetching depth of the first stream, at step 125, the stream prefetch engine 200 determines a victim stream among streams registered in the PFD 240 and decrements a prefetching depth of the victim stream).
Regarding claim 12, the combination of Boyle and Chen teaches all the features with respect to claim 11 as outlined above. The combination of Boyle further teaches the computer-implemented method of claim 11, wherein the adjusting of the first prefetch depth includes increasing the first prefetch depth, and wherein the adjusting of the second prefetch depth includes decreasing the second prefetch depth (Boyle, [0071], While incrementing the prefetching depth of the first stream, at step 125, the stream prefetch engine 200 determines a victim stream among streams registered in the PFD 240 and decrements a prefetching depth of the victim stream).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyle and Chen as applied to claim 1 above, and further in view of Sanzone, et al. (US 2016/0139829), hereinafter Sanzone.
Regarding claim 3, the combination of Boyle teaches all the features with respect to claim 1 as outlined above. The combination of Boyle does not explicitly teach the computer-implemented method of claim 1, wherein: determining the number of inflight prefetches comprises counting; a count is incremented by one each time a prefetch request is sent out; the count is decremented by one each time the prefetch request is completed; and the number of inflight prefetches is equal to the count, as claimed.
However, the combination of Boyle in view of Sanzone teaches the computer-implemented method of claim 1, wherein: determining the number of inflight prefetches comprises counting; a count is incremented by one each time a prefetch request is sent out; the count is decremented by one each time the prefetch request is completed (Sanzone, [0026], a read counter 375B maintain a count of pending or “in-flight” write requests and read requests, respectively. The counters 375A-B may be incremented by the control circuit 320 when the control circuit 320 forwards a corresponding request to the L2C 160, and may be decremented by an indication from the L2C 160 has completed a corresponding request); and the number of inflight prefetches is equal to the count (Sanzone, [0026], a count of pending or “in-flight” … read requests).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyle and Chen as applied to claim 1 above, and further in view of Filippo et al. (US 7,836,259), hereinafter Filippo and Sun et al. (US 2012/0311270), hereinafter Sun.
Regarding claim 6, the combination of Boyle teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the computer-implemented method of claim 1, wherein the PRQ includes an entry for the first stream, and wherein the entry includes (Boyle, [0040], an entry of the PFD 240 includes), a stream identifier (Boyle, [0040], a stream ID (Identification) of the stream), a stream validity identifier, a stream depth (Boyle, [0040], a prefetching depth (DEPTH) of a stream), a number of cycles since last prefetch, and at least one associated data address (Boyle, [0040], an address valid (AVALID) bit(s)).  
The combination of Boyle does not explicitly teach wherein the entry includes a stream validity identifier and a number of cycles since last prefetch, as claimed.
wherein the entry includes a stream validity identifier (Filippo, Col.6, lines, 21-28, Stream table 210 includes a plurality of storage locations for storing a plurality of entries … Each entry corresponds to an address stream having a range of addresses; Col.7, lines, 9-20, The last field of stream table entry 220 is a Valid field which holds a value indicative of whether the entry is a valid entry).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle and Chen to incorporate teachings of Filippo to include a Valid field in a stream table entry to indicate whether the stream entry is valid such that when a stream is invalidated (in Boyle), a valid field in the PFD 240 indicate the invalid status of the stream. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle with Filippo because it improves efficiency of the system disclosed in the combination of Boyle by providing stream indicators to keep track of stream status (Filippo, Col.7, lines 9-20).  
The combination of Boyle, Chen, and Filippo does not explicitly teach the entry includes a number of cycles since last prefetch, as claimed.
However, the combination of Boyle in view of Sun teaches the entry includes a number of cycles since last prefetch (Sun, [0035], the timing information of data accesses in a local stream exhibits perceivable patterns, i.e., the time intervals between accesses; [0036]; [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCI N WONG/           Primary Examiner, Art Unit 2136